                                          Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 11-cr-00009-JSW-2
                                                        Plaintiff,                          ORDER: (1) REDUCING SENTENCE
                                   8
                                                                                            PURSUANT TO UNDER SEAL ORDER
                                                 v.                                         GRANTING MOTION TO REDUCE
                                   9
                                                                                            AND AMENDING JUDGMENT; AND
                                  10     JASPER KNABB,                                      (2) DENYING MOTION FOR
                                                                                            COMPASSIONATE RELEASE
                                                        Defendant.
                                  11                                                        Re: Dkt. Nos. 172-173, 176
                                  12
Northern District of California
 United States District Court




                                  13          This matter comes before the Court upon consideration of the parties’ sealed sentencing
                                  14   memoranda following the Court’s sealed Order granting the Government’s motion to reduce
                                  15   Defendant Jasper Knabb’s (“Knabb”) sentence, in which the Court reserved ruling on the
                                  16   appropriate reduction. (See Dkt. No. 173.) This matter also comes before the Court upon Knabb’s
                                  17   motion for compassionate release. The Court has considered the parties’ sealed sentencing
                                  18   memoranda, the briefs and evidence submitted in connection with Knabb’s motion for
                                  19   compassionate release, and the record in this case. The Court concludes no oral argument is
                                  20   required. For the reasons set forth in the remainder of this Order, the Court concludes the motion
                                  21   to reduce warrants a modest reduction of twelve (12) months, but it DENIES Knabb’s motion for
                                  22   compassionate release and his requests for time-served sentences.
                                  23                                            BACKGROUND
                                  24          On January 10, 2011, the Government charged Mr. Knabb with one count of conspiracy to
                                  25   commit securities fraud, in violation of 18 U.S.C. section 1349, one count of securities fraud, in
                                  26   violation of 18 U.S.C. section 1348, and one count of falsifying books, records, and accounts, in
                                  27   violation of 15 U.S.C. sections 78m(b)(2)(A), 78m(b)(5), and 78ff.
                                  28
                                            Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 2 of 9




                                   1            On July 28, 2011, Mr. Knabb entered a guilty plea to all three counts, pursuant to Federal

                                   2   Rule of Criminal Procedure 11(c)(1)(A) and 11(c)(1)(B). On June 7, 2012, after several

                                   3   continuances, the parties appeared before the Court for sentencing, and the Court sentenced Mr.

                                   4   Knabb to a term of 253 months imprisonment: 253 months on Counts 1 and 2; and 240 months on

                                   5   Count 3, with all terms to run concurrently.

                                   6            On March 16, 2015, Mr. Knabb, acting pro se, moved to vacate his sentence pursuant to 28

                                   7   U.S.C. section 2255.1 Counsel later entered an appearance, and the Court permitted counsel to file

                                   8   a supplemental brief on Knabb’s behalf. After supplemental briefing was complete, the Court

                                   9   denied Knabb’s motion to vacate, but it granted a certificate of appealability. (Dkt. No. 135.)

                                  10   Knabb’s appeal remains pending.

                                  11            On July 16, 2019, the Government moved to reduce Mr. Knabb’s sentence. The Court

                                  12   granted that motion on June 29, 2020, setting forth its reasons in the under seal order described
Northern District of California
 United States District Court




                                  13   above. The parties have submitting under seal sentencing memoranda, as directed by the Court’s

                                  14   Order.

                                  15            On August 3, 2020, Mr. Knabb moved for compassionate release under 28 U.S.C. section

                                  16   3582(c). Knabb argues that asthma, kidney stones, and allergies are serious medical conditions

                                  17   that, in combination with the current global health crisis caused by COVID-19, warrant a

                                  18   reduction in his sentence to time served.

                                  19                                               ANALYSIS

                                  20   A.       The Court Reduces Mr. Knabb’s Sentence by Twelve Months Based on the
                                                Government’s Motion to Reduce.
                                  21

                                  22            The Government urges the Court to reduce Mr. Knabb’s current sentence by twelve (12)

                                  23   months, whereas Mr. Knabb argues a time-served sentence is warranted. As the Court stated in its

                                  24   under seal Order with regard to the substance of the motion, the Court gave greater value to the

                                  25

                                  26   1
                                              Knabb’s plea agreement contained a waiver of his right to file a motion pursuant Section
                                  27   2255, except for claims that counsel was ineffective. Knabb’s pro se motion was not so limited.
                                       Knabb also waived his right to bring a motion under Section 3582, but the Government has not
                                  28   asked the Court to enforce that waiver. In light of the current global pandemic and the basis for
                                       the motion, neither will the Court.
                                                                                         2
                                            Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 3 of 9




                                   1   Government’s evaluation of the relevant circumstances. The Court will provide its analysis of the

                                   2   Section 3553(a) factors in connection with its analysis of those factors on Mr. Knabb’s motion for

                                   3   compassionate release.

                                   4           Accordingly, having considered the parties’ arguments regarding the Government’s motion

                                   5   to reduce, the positions set forth in their sentencing memoranda on that subject, the Court

                                   6   concludes a reduction of 12 months Counts 1 and 2 is warranted. Therefore, the Court reduces

                                   7   Mr. Knabb’s term to a total of 252 months imprisonment on Counts 1 and 2. The Court shall not

                                   8   reduce the sentence on Count 3, and terms continue to run concurrently.

                                   9   B.      The Court Denies Knabb’s Motion for Compassionate Release.
                                  10           Knabb moves to reduce his sentence based the Formerly Incarcerated Reenter Society

                                  11   Transformed Safely Transitioning Every Person Act of 2018 (the “First Step Act”), which

                                  12   amended portions of Section 3582. The relevant portion of those amendments provide that:
Northern District of California
 United States District Court




                                  13                  The court may not modify a term of imprisonment once it has been
                                                      imposed except that--
                                  14
                                                      (1) in any case--
                                  15
                                                      (A) the court, upon motion of the Director of the Bureau of Prisons,
                                  16                  or upon motion of the defendant after the defendant has fully
                                                      exhausted all administrative rights to appeal a failure of the Bureau
                                  17                  of Prisons to bring a motion on the defendant’s behalf or the lapse
                                                      of 30 days from the receipt of such a request by the warden of the
                                  18                  defendant’s facility, whichever is earlier, may reduce the term of
                                                      imprisonment (and may impose a term of probation or supervised
                                  19                  release with or without conditions that does not exceed the unserved
                                                      portion of the original term of imprisonment), after considering the
                                  20                  factors set forth in section 3553(a) to the extent that they are
                                                      applicable, if it finds that--
                                  21
                                                      (i) extraordinary and compelling reasons warrant such a reduction;
                                  22                  …
                                  23                  and that such a reduction is consistent with applicable policy
                                                      statements issued by the Sentencing Commission[.]
                                  24

                                  25   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

                                  26           1.     Knabb Has Satisfied Section 3582(c)’s Exhaustion Requirement.
                                  27           Knabb submitted a request to the warden of FCI Terre Haute, where is he is incarcerated,

                                  28   on May 8, 2020, asking that he to be released to home confinement, which was denied on May 21,
                                                                                        3
                                           Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 4 of 9




                                   1   2020. (Dkt. Nos. 176-5, 176-6, 176-7, Knabb Mot., Exs. E-G.) The Government has not disputed

                                   2   jurisdiction, and the Court finds it has jurisdiction to consider Knabb’s motion. See, e.g., United

                                   3   States v. Rodriguez, 424 F. Supp. 3d 674, 680-81 (N.D. Cal. 2019).

                                   4          Once a defendant has exhausted administrative remedies, a court may grant a motion for

                                   5   compassionate release if it finds the defendant is not a danger to society, that “extraordinary and

                                   6   compelling reasons warrant” a reduction, and the “reduction is consistent with applicable policy

                                   7   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In order for a

                                   8   motion for compassionate release to be granted, a defendant bears the burden to show special

                                   9   circumstances meeting the bar set by Congress and the Sentencing Commission. See United

                                  10   States v. Greenhut, No. 2:18-cr-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020)

                                  11   (citing United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                  12          2.      Knabb Has Not Met His Burden to Show Extraordinary and Compelling
Northern District of California
 United States District Court




                                                      Circumstances Exist.
                                  13

                                  14          “Congress has not defined what constitutes ‘extraordinary and compelling’ other than that

                                  15   ‘[r]ehabilitation of the defendant alone’” will not meet the standard. Rodriguez, 424 F. Supp. 3d

                                  16   at 681 (quoting 28 U.S.C. § 994(t)). Section 994(t) directs that the Sentencing Commission, “in

                                  17   promulgating general policy statements” relating to Section 3582(c)(1)(A), “shall describe what

                                  18   should be considered extraordinary and compelling reasons.” The relevant Sentencing

                                  19   Commission policy statement is located at U.S.S.G. section 1B1.13, which sets out four

                                  20   “extraordinary and compelling reasons” that may warrant a sentence reduction.

                                  21          Knabb relies primarily on the provision of the Policy Statement that provides extraordinary

                                  22   and compelling reasons may exist where a defendant is “suffering from a serious physical or

                                  23   medical condition … that substantially diminishes the ability of the defendant to provide self-care

                                  24   within the environment of a correctional facility and from which he or she is not expected to

                                  25   recover.” U.S.S.G. § 1B1.13, app. note 1(A)(ii).2 In particular, Knabb argues that he suffers from

                                  26

                                  27   2
                                              Knabb also cites the catch-all provision set forth in U.S.S.G. section 1B1.13, application
                                  28   note 1(D). For the reasons set forth in this Order, the Court also concludes relief is not warranted
                                       under that section.
                                                                                         4
                                           Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 5 of 9




                                   1   asthma, kidney stones, and allergies that, taken alone or in combination, when combined with the

                                   2   fact that he is incarcerated increase the risk that he would become seriously ill if he contracts

                                   3   COVID-19. According to the Centers for Disease Control and Prevention (“CDC”), individuals of

                                   4   any age who suffer from chronic kidney disease “are at increased risk of severe illness from

                                   5   COVID-19” and individuals of any age who suffer from moderate to severe asthma “might be at

                                   6   an increased risk for severe illness from COVID-19.”3

                                   7          Courts within this district have granted motions for compassionate release to defendants

                                   8   who suffered from asthma. See, e.g., United States v. Lee, No. 445 F. Supp. 3d 272 (N.D. Cal.

                                   9   2020); United States v. Burrill, No. 445 F. Supp. 3d 22 (N.D. Cal. 2020). The defendant in Burrill

                                  10   was 75-year-old and, in addition to asthma, suffered from high blood pressure, high cholesterol,

                                  11   diabetes, diverticulosis, blood clots, hearing loss, glaucoma, cataracts, and lower back nerve pain.

                                  12   Burrill, 445 F. Supp. 3d at 23, 26-27. In Lee, the court concluded the record supported a showing
Northern District of California
 United States District Court




                                  13   of severe to moderate asthma, where the defendant’s wife of 25 years attested that as long as she

                                  14   had known him, he had used an inhaler to control his asthma. The record also showed the

                                  15   defendant was originally prescribed an inhaler but that was told later he did not need it. The

                                  16   defendant also attested that he “suffer[ed] breathing problems, shortness of breath and airway

                                  17   obstruction almost every night.” Lee, 445 F. Supp. 3d at 273-74.

                                  18          Here, Knabb reported to the Bureau of Prisons that he has suffered from asthma since

                                  19   childhood. (See Dkt. No. 190, Declaration of Robert Leach (“Leach Decl.”), ¶ 2; Dkt. No. 193,

                                  20   Leach Decl. Exhibits, Ex. C (Knabb Medical Records at C-1).) However, Knabb did not report

                                  21   that condition in connection with preparation of the Presentence Investigation Report (“PSR”) at

                                  22   the time he was sentenced. (Leach Decl., ¶ 3, Ex. D (PSR, ¶¶ 122-123).) Knabb also did not

                                  23   report asthma as a medical condition when he was received at FCI Terre Haute. The records

                                  24   Knabb submits also suggest that his recent reports of asthma are not chronic, and they also suggest

                                  25   that he has no medications for chronic conditions. (See, e.g., Dkt. No. 184, Knabb Mot., Ex. A

                                  26

                                  27   3
                                         See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
                                  28   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
                                       ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Sept. 18, 2020).
                                                                                    5
                                          Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 6 of 9




                                   1   (Knabb Medical Records at A-2, A-15, A-152, A-242-43.)

                                   2          Knabb also argues that the medical records show that he has had kidney stones in the past.

                                   3   The records do support such a diagnosis, but they also suggest this condition is under control.

                                   4   Moreover, Knabb has not put forth evidence that kidney stones fall within the scope of the CDC’s

                                   5   reference to “chronic kidney disease.” See also United States v. Lugo, No. 19-cr-00256-JAW,

                                   6   2020 WL 3000204, at *8 (D. Me. June 4, 2020) (denying motion for compassionate release where

                                   7   defendant presented no “evidence linking the presence of kidney stones to an increased risk of

                                   8   significant consequences from COVID-19”); United Sates v. Herrera, No. 18-cr-13 (NRB), 2020

                                   9   WL 2571052, at *1 (S.D.N.Y. May 21, 2020) (denying motion for compassionate release, in part

                                  10   because defendant had not known kidney stones were medical condition that the CDC identified

                                  11   as a risk factor). Knabb argues that he has allergies, but he points the Court to no evidence that

                                  12   allergies are the type of condition that would place him at increased risk of serious illness were he
Northern District of California
 United States District Court




                                  13   to contract COVID-19. Knabb also fails to show that these conditions combined place him at a

                                  14   greater risk relating to COVID-19 than other individuals. Finally, the Court notes that Knabb

                                  15   recently refused to take a test to see if he had COVID-19, the very disease he argues he is so

                                  16   concerned about contracting, and the Court does not find persuasive counsel’s arguments on reply

                                  17   that this was based on a misunderstanding that he would be released in August.

                                  18          At the time the parties filed their briefs, there were few, if any, inmates or staff that had

                                  19   tested positive for COVID-19 at FCI Terre Haute. The BOP now reports that FCI Terre Haute has

                                  20   44 inmates that are positive for COVID-19, that 1 staff member has tested positive, that there has

                                  21   been 1 inmate death, and that 69 inmates and 7 staff have recovered. (www.bop.gov/coronavirus,

                                  22   last visited Sept. 20, 2020). However, when Court considers all of Knabb’s medical conditions

                                  23   together and takes into consideration the reported cases of COVID-19 at FCI Terre Haute, the

                                  24   Court concludes Knabb has not met his burden to show he currently suffers from “a serious

                                  25   physical or medical condition … that substantially diminishes the ability of the defendant to

                                  26   provide self-care within the environment of a correctional facility and from which he or she is not

                                  27   expected to recover.” U.S.S.G. § 1B1.13, app. note 1(A)(ii). Rather, the Court concludes the

                                  28   record supports no more than a finding of “[g]eneral concerns about possible exposure to COVID-
                                                                                         6
                                          Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 7 of 9




                                   1   19,” which does “not meet the criteria for extraordinary and compelling reasons for a reduction in

                                   2   sentence set forth in the Sentencing Commission’s policy statement on compassionate release.”

                                   3   United States v. Eberhart, No. 13-cr-00313-PJH, -- F. Supp. 3d --, 2020 WL 1450745, at *2 (N.D.

                                   4   Cal. Mar. 25, 2020.)

                                   5          3.      Knabb Has Not Met His Burden to Show He is Not A Danger or that the
                                                      Section 3553(a) Factors Weigh in Favor of a Further Reduction.
                                   6

                                   7          A defendant seeking compassionate release under Section 3582 must also demonstrate that

                                   8   he “is not a danger to the safety of any other person or to the community as provided in 18 U.S.C.

                                   9   § 3142(g).” U.S.S.G. § 1B1.13(2). With respect to dangerousness, the Court should consider: (1)

                                  10   the nature and circumstances of the offenses charged; (2) the weight of the evidence against the

                                  11   person; (3) the history and characteristics of the person, including character, physical and mental

                                  12   condition, past conduct, criminal history, and drug and alcohol abuse; and (4) the nature and
Northern District of California
 United States District Court




                                  13   seriousness of the danger to any person or the community that release would impose. 18 U.S.C. §

                                  14   3142(g).

                                  15          The Court must also consider the factors set forth in 18 U.S.C. § 3553(a) to the extent they

                                  16   are applicable in determining whether compassionate release is warranted. 18 U.S.C. §

                                  17   3582(c)(1)(A)(i). The Court concludes the following factors are most relevant to Knabb’s request

                                  18   and weigh against granting his motion: “(1) the nature and circumstances of the offense and the

                                  19   history and characteristics of the defendant; and (2) the need for the sentence imposed—(A) to

                                  20   reflect the seriousness of the offense, to promote respect for the law, and to provide just

                                  21   punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect

                                  22   the public from further crimes of the defendant,” and the need to provide restitution. 18 U.S.C. §

                                  23   3553(a).

                                  24          Even if Knabb had established that his medical conditions combined with the risk of

                                  25   contracting COVID-19 in his custodial setting qualified as extraordinary and compelling reasons,

                                  26   the Court would still deny the motion because it cannot conclude he is not a danger to the

                                  27   community or that the 3553(a) factors cited warrant a reduction beyond the twelve months the

                                  28   Court already has granted him. Knabb currently is housed at a low security facility and has
                                                                                         7
                                          Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 8 of 9




                                   1   demonstrated good behavior during his incarceration. However, although they were not violent,

                                   2   the underlying crimes were extremely serious. Knabb did admit to them early, but in his original

                                   3   motion to vacate he asserted that the plea colloquy was defective and allowed “the factually and

                                   4   actually innocent defendant to convict himself by pleading [g]uilty to conduct that was not

                                   5   prohibited by law” and asserted a claim for actual innocence. The memorandum in support of that

                                   6   motion is rife with arguments that discount any responsibility for the crimes he committed. (Dkt.

                                   7   No., 90, Motion to Vacate at 6-7; see generally Dkt. No. 90-1, Memo. of Law.) Although counsel

                                   8   later withdrew those claims, they are reflective of the section in the PSR that addresses Knabb’s

                                   9   acceptance of responsibility. There, Knabb stated he felt remorseful and took the wrong course of

                                  10   action, and the Court did award him a three point adjustment for acceptance of responsibility.

                                  11   However, the rest of that statement places responsibility on others and focuses more on the harm

                                  12   he has suffered than on the harm he has imposed on others. (Leach Decl., ¶ 3, Ex. D, PSR at ¶ 39;
Northern District of California
 United States District Court




                                  13   see also Dkt. No. 77, Sentencing Transcript at 110:5-13.)

                                  14          The Victim Impact Statements that were submitted at the time of his sentencing

                                  15   demonstrated the severe harm Knabb’s conduct inflicted on his victims. (Sentencing Transcript at

                                  16   111:12-112:25.) The Court also has received and considered the statements from victims

                                  17   submitted in connection with the motion to reduce that demonstrate the continued harm Knabb’s

                                  18   victims continue to suffer as a result of his crimes.

                                  19          The Court’s view of the Section 3553(a) factors set forth on the record at the time it

                                  20   sentenced Knabb, remain largely unchanged, including the statement that Knabb’s “instinct is

                                  21   always to hide, to sneak, to cheat, to manipulate others” and that the above-Guidelines sentence

                                  22   was necessary to promote respect for the law. (Sentencing Transcript at 113:10-114:14.) At this

                                  23   time, Knabb has served less than half his sentence, and to reduce his sentence to time served

                                  24   would not serve to further that 3553(a) factor. The Court concludes that, taking these factors and

                                  25   its prior comments into consideration, the conduct that underlies the Government’s motion to

                                  26   reduce warrants the modest reduction set forth in this Order but no more than that.

                                  27          Knabb was not ordered to pay restitution in this case, but he is subject to an order in the

                                  28   related civil case that requires him to disgorge his ill-gotten gains. SEC v. Knabb, 09-cv-2302-
                                                                                          8
                                          Case 4:11-cr-00009-JSW Document 199 Filed 09/21/20 Page 9 of 9




                                   1   JSW, Dkt. Nos. 65, 142-143. The Court also has taken into consideration that, since the Court

                                   2   sentenced Knabb on these charges, he has paid no more than lip service to the idea that he may

                                   3   one day compensate his victims.

                                   4          Accordingly, the Court concludes that Knabb has not demonstrated he would not be a

                                   5   danger to the community if he was release or that the Section 3553(a) factors weigh in favor of a

                                   6   reduction beyond the twelve-months the Court granted in connection with the Government’s

                                   7   motion.

                                   8                                            CONCLUSION

                                   9          For the foregoing reasons, the Court reduces the sentence imposed on June 7, 2012 by

                                  10   twelve (12) months based on the Government’s motion to reduce and by this Order amends the

                                  11   judgment on Counts 1 and 2 accordingly. All other terms of the Judgment imposed on June 7,

                                  12   2012 remain in full force and effect. The Court DENIES Knabb’s motion for compassionate
Northern District of California
 United States District Court




                                  13   release and concludes that no further reduction is warranted.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 21, 2020

                                  16                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  17                                                   United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        9
